                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


THE GENERAL, LLC,                                )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )   No. 4:18-CV-00442 JAR
                                                 )
RYDER SYSTEM, INC.,                              )
                                                 )
               Defendant.                        )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s Motion to Vacate Dismissal Order and

Motion for Leave to Amend. (Doc. No. 19) Defendant opposes the motion. (Doc. No. 21)

       Background

       The background of this case is set out in the Court’s October 15, 2018 Order. (Doc. No.

17) The case arose out of a dispute related to the condition and repair of a pre-owned,

commercial shipping truck purchased by Plaintiff from Ryder Vehicle Sales (“RVS”), a wholly-

owned subsidiary of Defendant Ryder System Inc. (“Ryder”) in 2013. Plaintiff alleged that RVS

misrepresented that the truck was of “road ready quality” and that Ryder Truck Rental, Inc.

(“RTR”), another Ryder subsidiary, failed to disclose, inter alia, the truck’s accident history. On

August 2, 2014, Plaintiff filed an action in St. Charles County Circuit Court against RVS and

RTR seeking damages for fraudulent misrepresentation, fraudulent omission, and breach of

warranty. Plaintiff dismissed the case without prejudice 25 days prior to trial, on December 14,

2017 because “it became apparent that [Plaintiff’s expert] was not competent to provide coherent

testimony.” (Doc. No. 19 at ¶ 3)
       On January 30, 2018, Plaintiff refiled its action in St. Charles County Circuit Court

against Ryder only, and alleged that RVS and RTR were acting as agents of Ryder at all relevant

times. Ryder removed the action to this Court on the basis of diversity jurisdiction and then

moved to dismiss for lack of personal jurisdiction. Specifically, Ryder argued that the Court

lacked personal jurisdiction over it because it was not a party to the sales transaction and had no

contacts with Missouri regarding the sale or warranting of the truck at issue. Ryder further

argued that RVS and RTR are separate and distinct legal entities over which it “exercises no

control . . . with regard to day to day business operations” such that it could be considered their

alter ego for purposes of the transaction at issue. The Court agreed, and on October 15, 2018,

dismissed Ryder for lack of personal jurisdiction.

       Plaintiff urges the Court to vacate its order of dismissal pursuant to Rule 60(b)(6) so that

it may amend its complaint to reinstate RVS and RTR as defendants, “which is how the case was

plead [sic] in the initial St. Charles County lawsuit.” (Doc. No. 19 at ¶ 5) Plaintiff asserts that

RVS and RTR routinely do business in Missouri and have offices in Missouri so “there should be

no issue with respect to the Court’s personal jurisdiction over these defendants” (id. at ¶ 6), and

that the parties will save time and expense should Plaintiff be allowed to proceed with its claims

against RVS and RTR (id. at ¶ 7).

       Discussion

       Under Federal Rule of Civil Procedure 60(b)(6), the Court may relieve a party from an

order when the party demonstrates “any other reason justifying relief from the operation of the

judgment.” Fed. R. Civ. P. 60(b)(6). “Relief is available under Rule 60(b)(6) only where

exceptional circumstances have denied the moving party a full and fair opportunity to litigate

[its] claim and have prevented the moving party from receiving adequate redress.” Harley v.




                                               -2-
Zoesch, 413 F.3d 866, 871 (8th Cir. 2005) (citing Atkinson v. Prudential Property Co., Inc., 43

F.3d 367, 371 (8th Cir. 1994)); see also Richards v. Aramark Services, Inc., 108 F.3d 925, 927

(8th Cir. 1997). Rule 60(b) motions are viewed with disfavor and are addressed to the Court’s

discretion. Rosebud Sioux Tribe v. A & P Steel, Inc., 733 F.2d 509, 515 (8th Cir. 1984). Rule

60(b) “is not a vehicle for simple reargument on the merits.” Broadway v. Norris, 193 F.3d 987,

990 (8th Cir. 1999).

       In this case, Plaintiff has not provided any indication that this is a case of extraordinary

circumstances justifying relief under Rule 60(b)(6). Plaintiff has had ample opportunity to

litigate its claim and offers no explanation for why it chose to refile against Ryder rather than the

subsidiaries it previously sued. Relief under Rule 60(b)(6) is not justified when the judgment was

based on the movant’s litigation choice. 12 Moore’s Federal Practice, §60.48[3][c] (Matthew

Bender 3d ed.); Good Luck Nursing Home, Inc. v. Harris, 636 F. 2d 572, 577 (D.C. Cir. 1980)

(Rule 60(b)(6) “should be only sparingly used” and may not “be employed simply to rescue a

litigant from strategic choices that later turn out to be improvident”).

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Motion to Vacate Dismissal Order and

Motion for Leave to Amend [19] is DENIED.



       Dated this 2nd day of November, 2018.



                                                   JOHN A. ROSS
                                                   UNITED STATES DISTRICT JUDGE




                                                -3-
